Citation Nr: 0421004	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  97-10 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an undiagnosed 
illness, claimed as Gulf War syndrome, or an illness of 
undiagnosed etiology, to include chronic fatigue syndrome 
and/or fibromyalgia.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
left ankle strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1990 through 
September 1991, with service in Southwest Asia (Persian 
Gulf).  

This appeal comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

By a rating decision issued in October 1995, the RO denied an 
evaluation in excess of 10 percent for residuals, left ankle 
sprain, and denied an evaluation in excess of 10 percent for 
lumbosacral strain.  By a rating decision issued in September 
1996, the RO denied claims of entitlement to service 
connection for PTSD and for chronic fatigue syndrome, and 
continued the denials of increased evaluations for the 
service-connected disabilities.  Following issuance of a 
statement of the case (SOC) in February 1997, the veteran's 
timely substantive appeal was received in April 1997.  

The Board has reviewed of the evidence and arguments of 
record, including the veteran's specific discussions in his 
notice of disagreement, in his substantive appeal, and in 
later statements, including a February 1998 communication, 
objecting to the RO's characterization of his claim for an 
undiagnosed illness as a claim for service connection for 
chronic fatigue syndrome.  



His statements clarify that he seeks service connection for 
any illness of undiagnosed nature or etiology, to include an 
undiagnosed illness claimed as Gulf War syndrome, and to 
include diagnosed illness such as chronic fatigue syndrome 
and/or fibromyalgia, for which the etiology agent is unknown.  
The Board finds that the issue on appeal is more accurately 
stated as described on the title page of this decision.

The veteran appeared at personal hearing before the RO in 
July 1997; a transcript of his testimony is of record.  In a 
statement submitted in February 1998, the veteran placed 
check marks in boxes indicating that he wanted a hearing 
before the Board, but specified in writing, below the boxes, 
in that same communication, that he was requesting a hearing 
before the Regional Office Hearing Officer.  The veteran 
further stated that he also would appear before Veterans Law 
Judges of the Board, and that he wished to proceed on the 
specific issues of PTSD and Gulf War syndrome or undiagnosed 
illness or diagnosed illness of unknown etiology, to include 
chronic fatigue syndrome and/or fibromyalgia.  

A personal hearing was scheduled at the RO in April 1998, but 
the veteran did not appear.  In the five years since the 
veteran failed to appear for that hearing, he has not 
requested that the RO hearing be rescheduled, and has not 
requested any other hearing.  His representative has not 
indicated in any way that the veteran wishes to pursue a 
hearing before the Board as to the issue of right ankle 
disability.  The Board interprets the veteran's February 1998 
request for a personal hearing at the RO, and for a Board 
hearing, as limited to the issues which are specified in that 
February 1998 statement and which are addressed in the REAMND 
appended to this decision.  As to the issue addressed in this 
decision, the Board finds that the veteran has been accorded 
his rights to a hearing.  Appellate review of the claim 
addressed in this decision may proceed.

The claims file reflects that the veteran submitted a claim 
for non-service-connected disability pension in February 
1999.  The record is unclear as to whether this claim has 
been adjudicated.  

As this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for clarification and any indicated appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issues of entitlement to service connection for PTSD and 
for an undiagnosed illness, claimed as Gulf War syndrome, or 
diagnosed illness of undiagnosed etiology, to include chronic 
fatigue syndrome with fibromyalgia, and the issue of 
entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  The veteran has been specifically notified of the 
evidence and information required to substantiate the claim 
addressed in this decision, and all identified evidence has 
been obtained.

2.  Left ankle sprain is manifested by complaints that the 
ankle frequently rolls over or gives way and becomes painful, 
by noncompensable limitation of motion, and by evidence of 
medial collateral ligament injury on radiologic examination, 
but is not manifested by a diagnosis of arthritis or evidence 
of degenerative joint disease on radiologic examination.   


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals, left ankle sprain, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to the claim addressed in this 
decision.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and, for the reasons expressed below, finds that the 
development of the claim addressed in this decision has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

By rating decisions issued in October 1995 and September 
1996, the RO notified the veteran of the criteria for an 
evaluation in excess of 10 percent for residual of left ankle 
sprain.  By a (SOC) issued in February 1997, the veteran was 
specifically notified of the criteria for an evaluation in 
excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5270 and 5271.

At a personal hearing conducted in July 1997, the veteran 
testified regarding the severity of his left ankle 
disability.

By a supplemental statement of the case issued in January 
1998, the veteran was again advised as to why the evidence 
did not substantiate a claim of entitlement to an evaluation 
in excess of 10 percent for left ankle strain.

By a letter issued in July 2003, the RO specifically advised 
the veteran of the enactment of the VCAA.  The RO also 
advised the veteran of the types of evidence that VA would 
assist him to obtain and advised him of his responsibility to 
provide evidence identifying the records.  The letter advised 
him to identify any private physicians or hospitals that had 
treated him and advised him that he could submit evidence for 
up to one year.  The RO advised him of the current status of 
his claim and what evidence had been received.  The letter 
also advised him of the evidence required to establish 
increased severity of the service-connected left ankle 
disability.

By a SSOC issued in May 2004, the RO provided the veteran 
with the text of the provisions of the VCAA at 38 U.S.C.A. 
§§ 5102, 5103, and 5103A.  The RO again set out the criteria 
for each of the available levels of schedular evaluation for 
left ankle disability, including discussion of the effects of 
pain and weakness on the assigned evaluation.  
The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  It 
has been more than one year since the RO advised the claimant 
that he had only year to submit additional evidence under the 
VCAA, and more than one year has elapsed since the veteran 
was advised of the complete text of 38 C.F.R. § 3.159.  The 
VCAA does not bar the Board from completing appellate review 
of this claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, the Board 
notes that he was afforded a VA examination of the left ankle 
in January 1996, September 2001, and July 2003, and he 
testified regarding the severity of that disability at a July 
1997 personal hearing.

Accordingly, adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
not be helpful.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim for 
an evaluation in excess of 10 percent for left ankle 
disability.  

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) 
(withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits, or, 
if such notice was not provided prior to initial AOJ 
decision, that the veteran was not prejudiced by lack of such 
notice and that such notice had essentially been satisfied.  

As noted, the CAVC acknowledged in Pelegrini II that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In this case, the initial AOJ decision was made in 1995, more 
than 5 years prior to enactment of the VCAA.  However, the 
case has been reviewed de novo since the VCAA was enacted and 
since the veteran was advised of the enactment of the VCAA 
and the provisions thereof.  Notice of the provisions of the 
VCAA has been provided in numerous communications by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notices provided 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
noted above, the veteran has been afforded numerous 
opportunities to submit additional evidence during the 
lengthy pendency of this claim, was notified in 2003 
that he should provide any evidence he had, and has been 
provided the complete text of 38 C.F.R. § 3.159, as 
revised to implement the VCAA.  

It appears to the Board that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  The claimant has been 
provided with numerous opportunities to submit evidence and 
argument in support of his claim during the more than seven 
years of the pendency of this appeal, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial to the claimant.  The 
Board finds that any defect with respect to the VCAA notice 
requirements was harmless error.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claim may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Factual Background

By a rating decision issued in April 1993 the RO granted 
entitlement to service connection for residuals, left ankle 
sprain, and that disability was evaluated as 10 percent 
disabling under Diagnostic Code 5271.  In March 1995, the 
veteran sought an increased evaluation for left ankle 
disability.

On VA examination conducted in January 1996, the veteran 
complained of ankle pain.  Left ankle range of motion was to 
10 degrees of dorsiflexion and 40 degrees of plantar flexion.  
Radiological examination disclosed no abnormality.  The 
examiner assigned a diagnosis of arthralgia.

At a personal hearing conducted in July 1997, the veteran 
testified that he was unable to walk without a brace on his 
ankle, because the ankle had a tendency to give out without 
warning.  He also testified that there was pain on side-to-
side-movement of the ankle.

On VA examination conducted in September 2001, the veteran 
reported that he usually wore an ankle brace on the left 
ankle, but reported that he was unable to wear it at the time 
of VA examination because of ankle swelling.  He reported 
that left ankle pain was exacerbated by activity and 
alleviated by heat and rest.  He reported that his ankle 
would give out frequently, resulting in increased pain.  On 
objective examination, there was no evidence of swelling, and 
the left ankle was the same size as the right ankle.  The 
veteran denied pain on dorsiflexion to 20 degrees, plantar 
flexion to 40 degrees, inversion to 30 degrees, and eversion 
to 20 degrees.  
Radiologic examination conducted in September 2001 disclosed 
hypertrophic osseous changes in the medial malleolus 
suggestive of previous medial collateral ligament injury, and 
a small enthesophyte in the Achilles tendon insertion, but 
there was no joint effusion. 

On VA examination conducted in July 2003, the veteran 
reported that his left ankle was generally asymptomatic 
except when he had a mis-step and the ankle turned, and then 
it was painful for a day or two.  He reported he wore an 
ankle brace to prevent this in the winter and wore boots in 
the summer.


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002).  In evaluating a disability, 
the Board considers the current examination reports in light 
of the whole recorded history to ensure that the current 
rating accurately reflects the severity of the condition.  


A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991). 

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the case in this claim on appeal, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The current disability resulting from the veteran's service-
connected residuals, left ankle sprain, is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  There is no 
specific diagnostic code which sets forth criteria for 
evaluation of the residuals of ankle sprain.  When an 
appellant is diagnosed with an unlisted condition, as in this 
case, it must be rated under a closely related disease or 
injury where the affected functions, anatomical location, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2003). 

In this case, residuals of sprain of the appellant's left 
ankle are rated according to limitation of ankle motion under 
38 C.F.R. § 4.71a, DC 5271.  The Board will consider whether 
an increased rating can be granted under DC 5271 or any other 
potentially applicable diagnostic code.

The assigned 10 percent disability rating under DC 5271 
requires moderate limited motion of the ankle.  The maximum 
evaluation available under DC 5271 is 20 percent, and it 
requires marked limited motion of the ankle.  Normal range of 
motion for the ankle is 20 degrees for dorsiflexion and 45 
degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  

A 20 percent rating may be assigned under DC 5270 for 
ankylosis of the ankle in plantar flexion of less than 30 
degrees.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citations omitted). 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).


Analysis

During the most recent VA examination, in July 2003, the 
examiner did not specify the range of motion of the left 
ankle, but indicated the ankle was normal.  On VA examination 
conducted in September 2001, the veteran had dorsiflexion to 
20 degrees and plantar flexion to 40 degrees without pain.  

Therefore, the medical evidence clearly shows that the 
appellant has, at most, very slight limitation of motion of 
the left ankle for plantar flexion and full, normal range of 
motion for dorsiflexion.  

As noted above, where evaluation of a service-connected 
disability is under a rating code based on limitation of 
motion, medical evidence must also be reviewed for purposes 
of addressing any additional functional limitation that may 
occur with pain on use or during flare-ups.  The objective 
medical evidence fails to disclose any weakness, tenderness, 
redness, swelling, soft tissue abnormalities, abnormalities 
on radiologic examination, other osseous changes reflecting a 
possible injury to a ligament, the medial collateral 
ligament.  

The veteran's testimony and subjective complaints support a 
finding that there is instability of the left ankle, and that 
the veteran has increased pain following an episode of 
instability.  


However, the Board agrees with the RO that this evidcne is an 
insufficient basis to conclude that the appellant experiences 
more than slight functional loss, which is adequately 
compensated for by the current 10 percent evaluation.  The 
clinical evidence does not disclose that the veteran has 
required specific treatment following an episode of left 
ankle instability, and does show that he uses an ankle brace 
or wears supportive shoes (boots) to control instability.  
The Board finds that such evidence of instability is 
encompassed within the assigned 10 percent evaluation.

While the Board does not object to the assignment of a 10 
percent evaluation, despite the fact that the fact that the 
veteran's range of motion does not meet the criterion of 
moderate limitation of motion, the evidence is against 
assignment of an evaluation in excess of 10 percent under DC 
5271, as the evidence is against a finding that the veteran 
has marked limitation of motion so as to warrant a 20 percent 
evaluation.  

The evidence establishes that the veteran has subjective 
complaints of pain.  Those complaints, particularly the 
statements that the veteran has increased ankle pain 
following an episode of left ankle instability, are credible.  
However, the veteran himself, in the July 2003 VA 
examination, stated that his left ankle was essentially 
asymptomatic absent an episode of instability.  

Moreover, although the veteran testified in July 1997 that he 
had pain with side-to-side movement, he denied pain with 
eversion or inversion at the time of VA examination in 
September 2001.  The Board finds that, while the veteran's 
complaints of pain and functional loss warrant a 10 percent 
evaluation under DC 5271, these complaints are not of such 
severity as to approximate marked limitation of motion to 
warrant a 20 percent evaluation.  Therefore, the Board finds 
that the current 10 percent disability rating adequately 
compensates the veteran for his limitation of motion, pain, 
and functional loss, as considered under 38 C.F.R. §§ 4.40 05 
4.45.




The Board has considered whether an evaluation in excess of 
10 percent is available under any other diagnostic code used 
to evaluate foot or ankle disability.  As noted above, an 
evaluation in excess of 10 percent may be assigned for 
ankylosis of the ankle.  However, the medical evidence that 
the veteran has nearly full, normal range of motion of the 
left ankle precludes an evaluation in excess of 10 percent 
based on ankylosis, and DC 5270 is not applicable to warrant 
an increased evaluation in excess of 10 percent in this case. 

An evaluation in excess of 10 percent cannot be based on DC 
5003, used to evaluate arthritis or degenerative joint 
disease, since the medical evidence in this case reflects 
that no examiner has assigned a diagnosis of arthritis or 
degenerative joint disease, and radiologic examinations fail 
to disclose findings of degenerative joint disease.  

Under Diagnostic Code 5272, the maximum disability rating 
available is 20 percent and that requires ankylosis of the 
subastragalar or tarsal joint in poor weight-bearing 
position.  Under Diagnostic Code 5273, the maximum disability 
rating available is 20 percent and that requires malunion of 
the os calcis or astragalus with marked deformity.  Under 
Diagnostic Code 5274, the maximum disability rating available 
is 20 percent and that requires astragalectomy.  There is no 
medical evidence to support a finding that the appellant has 
ankylosis of the left ankle or any bony deformity.  
Therefore, none of these diagnostic codes provides a basis 
for an increased rating.


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the appellant's 
left ankle disorder has been raised by his statements.  The 
veteran has indicated that his left ankle pain makes it more 
difficult for him to perform work as a security guard.  A 
claim of entitlement to an extraschedular evaluation is 
implicit in his claim for an increase in such a circumstance.

In this case, the evidence clearly reflects that, although 
the veteran experiences some pain due to left ankle 
disability and may experience some interference with 
employment as a result of left ankle disability, his 
statements and the clinical examinations of record clearly 
establish that the primary disorders causing occupation 
impairment are the veteran's psychiatric disorders and a 
variety of medical ailments including fatigue and back pain.  

The Board has reviewed the clinical evidence to determine if 
the veteran's left ankle disability presents any symptoms of 
disability which is not encompassed within the schedular 
evaluation under DC 5271 or consideration of pain under 
38 C.F.R. § 4.40.  The Board finds no symptom of disability 
which has not been considered.  

There is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  His symptoms consist 
of instability, slight limitation of motion, and pain, and it 
is exactly these symptoms for which he is being compensated.  

In other words, he does not have any symptoms from his left 
ankle disorder that are unusual or are different from those 
contemplated by the schedular criteria, including 
consideration of 38 C.F.R. §§ 4.40 and 4.45.

The Board may conclude, on its own, that referral for 
extraschedular consideration is warranted, although the Board 
may not, in the first instance, grant or deny an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
In this case, the Board concludes that referral for 
extraschedular consideration is not warranted, as there is no 
medical evidence or lay testimony disclosing that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it.  

The evidence is not in equipoise to warrant an evaluation in 
excess of 10 percent, and the provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable determination.  The veteran's appeal 
for an evaluation in excess of 10 percent for service-
connected residuals of left ankle sprain must be denied.


ORDER

Entitlement to an evaluation higher than 10 percent for 
chronic left ankle sprain is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Regarding has claim of entitlement to service connection for 
PTSD, the veteran has provided several stressor statements, 
beginning in April 1995, stating that his unit was subject to 
threats of Scud missile attacks, chemical attacks, crossed 
mine fields, and passed combat casualty areas with dead 
bodies, even though no service member in his unit was killed.  
His statements, as reflected in outpatient treatment records 
beginning in 1992 and in reports of VA examination beginning 
in December 1995 are consistent with his written statements.  
He has also provided specific information as to where his 
unit was stationed, on a map of the area.  An attempt to 
verify these stressors, or at least the credibility of his 
reports, is required.  

The Board is cognizant that the stressor information supplied 
by the veteran can be compared to known data regarding Scud 
missile strikes and attempted strikes and information 
regarding unit activities.  He has also submitted evidence 
reflecting that his unit was stationed near Khamisiyah, Iraq, 
when demolition of Iraqi nerve agents stored in that location 
may have exposed his unit to nerve agents.

The claims file reflects that the veteran began seeking 
psychiatric treatment, both through VA and through a Vet 
Center, within a few months following his service discharge 
and has been continuously and chronically treated for 
psychiatric disorders, which include a diagnosis of PTSD, 
with several VA hospital admissions (one in 1995, five in 
1996, two in 1997) noted in the evidence of record.  

The Board notes, moreover, that the reports of VA 
examinations regarding PTSD for purposes of this appeal did 
not discuss the history, evident on review of the record.



During the pendency of this appeal, the rating codes 
governing the evaluation of back disabilities were revised, 
effective from September 26, 2003.  See 68 Fed. Reg. 51,454-
458 (Aug. 27, 2003) (codified as amended at 38 C.F.R. § 
4.71a, Codes 5235 to 5243 and Plate V).  The veteran has not 
been notified regarding these criteria.  He must be afforded 
such notification before appellate review may be completed.

The veteran is entitled to further factual development, in 
particular, VA examination to determine whether there is a 
current medical diagnosis of PTSD or an undiagnosed illness, 
Gulf War syndrome, chronic fatigue syndrome of unknown 
etiology and or fibromyalgia of unknown etiology, and to 
determine the current severity of lumbosacral strain as 
evaluated under criteria effective from September 26, 2003.

While this case is in remand status, the veteran should be 
asked to clarify whether he wishes to have a hearing before 
the Board in Washington, DC, or before the Board at the RO, 
or before a Decision Review Officer at the RO.  Updated VA or 
private clinical records should be obtained.  In this regard, 
the Board notes that, although the veteran was afforded VA 
examinations in 2001 and 2003, the most recent VA outpatient 
treatment records appear to be dated in June 1998.  In 
addition, the record should be reviewed to determine whether 
actions required under the VCAA and current case law 
interpreting the VCAA have been complied with.  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In particular, advise the veteran of 
alternative types of evidence he may 
submit to substantiate the claims, 
including photographs, statements of lay 
observations of fellow employees, 
neighbors, written opinions from 
physicians or other health care 
providers, insurance examination reports, 
employment physicals and employment 
clinical records, especially evidence 
proximate to his service discharge, and 
the like.

2.  (a) The VBA AMC must review the 
claims files and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In particular, the veteran must be 
advised of the revised criteria for 
evaluation of lumbosacral disability, 
advised as to when those criteria apply 
to his claim, and advised of the evidence 
required to substantiate his claim for an 
increased evaluation under those new 
criteria.  38 C.F.R. § 4.71a, Codes 5235 
to 5243 and Plate V (effective from 
September 26, 2003).

(b) The veteran should be asked to 
clarify, in writing, whether he wishes to 
have a hearing before the Board in 
Washington, DC or at the RO, or before a 
Decision Review Officer at the RO, in 
person or by videoconference.  The 
veteran should be advised that, if no 
written response is received, his request 
for a hearing before the Board as to any 
issue on appeal will be considered 
withdrawn.

3.  (a) The VBA AMC should ask the 
veteran whether he has been treated at 
the Wheeling, West Virginia Vet Center, 
or any other Vet Center, since April 
1999.  The VBA AMC should obtain the 
records of the veteran's psychiatric 
treatment from that Vet Center from 1992 
to 1999, as well as at any other Vet 
Center, for all identified treatment 
dates.  The address for that Vet Center, 
as noted in an April 1999 statement, is 
1206 Chapline Street.

(b) The veteran should be requested to 
identify any private (non-VA) treatment 
facility or provider at which he received 
treatment in connection with any disorder 
on appeal (PTSD, chronic fatigue, 
fibromyalgia, or undiagnosed illness, 
lumbosacral strain) since June 1998, and 
should complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records, 
to include the records of A. Shah, MD, 
Steubenville, Ohio, and Trinity Health 
Center, already identified by the veteran 
as providers of private health care, 
should be requested directly from the 
healthcare providers.

(c). If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The VBA AMC should contact the 
veteran and request that he indicate 
whether he has been treated at any VA 
Medical Center other than in Pittsburgh 
since June 1998.  If so, he should 
identify when he was last treated at the 
Pittsburgh VAMC, and he should identify 
each VA facility other than Pittsburgh at 
which he has received treatment.  The 
veteran's treatment records from June 
1998 to the present, from the Pittsburgh 
VAMC and from any other treating VA 
facilities since June 1998, should be 
obtained.    

5.  The Social Security Administration 
(SSA) should be requested to provide a 
complete copy of the veteran's 
application for disability benefits, 
clinical records obtained for purposes of 
disability evaluation, and copies of any 
disability determination letters or 
decision(s).

6.  The National Personnel Records Center 
(NPRC) should be requested to search for 
non-clinical records such as 
administrative records and personnel 
records, as well as any additional 
clinical records for the veteran, to 
include any separately-filed psychiatric 
or counseling records.  

If the NPRC is unable to locate any 
additional records, or if the records 
have been destroyed, the VBA AMC should 
ask for specific confirmation of that 
fact.

7.  The VBA AMC should prepare a summary 
of in-service stressor alleged by the 
veteran.  Attach copies of the originals 
of each stressor statement, a copy of the 
veteran's DD214, a copy of the map 
provided by the veteran of his 
recollections of the locations to which 
his unit traveled, and copies of official 
records showing service dates, duties, 
and units of assignment.  Provide these 
materials with a request to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors, including his 
proximity to incoming Scud missiles, 
threatened exposure to hazardous 
materials, and viewing of dead enemy 
soldiers and/or civilians.  

8.  Following the above, a determination 
as to whether there is credible 
supporting evidence that the claimed 
stressor(s) actually occurred should be 
made.  If it is determined that there is 
no credible evidence to support any 
claimed stressor, that determination 
should be explained.

9.  The veteran should be afforded VA 
psychiatric examination for the purpose 
of determining what diagnosis/diagnoses 
should be assigned for any psychiatric 
disorders present and for the purposes of 
ascertaining whether any diagnosed 
psychiatric disorder, to include PTSD, if 
present, is related to the veteran's 
service or any incident thereof.

The examiner should be provided with the 
description of the stressor or stressors 
that it has been determined is/are 
established by the record, and the 
examiner should be provided with a copy 
of the July 1997 letter from the 
Secretary of Defense regarding chemical 
exposure near Khamisiyah, together with 
the copy of the envelope reflecting that 
this letter was sent to the veteran in 
August 1997.  

The claims file, to include this remand, 
a list of the stressors compiled by the 
RO, and any information provided by 
USASCRUR, and the 1997 letter from the 
secretary of Defense must be provided to 
the examiner for review in conjunction 
with the examination.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished, and that notation 
should include discussion of review of 
the veteran's clinical history of 
psychiatric treatment beginning in early 
1992 proximate to the veteran's service 
separation.

a.  Prior to the examination, and the 
examiner must be instructed that only 
that/those event(s) deemed credible may 
be considered by the examiner for the 
purpose of determining whether the 
appellant was exposed to one or more 
stressors in service.  If the examiner 
concludes that any other stressors are 
credible, or bases a diagnosis of PTSD on 
any other alleged stressor, such as the 
July 1997 letter, the examiner should so 
state.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD, 
DSM-IV.  


The examination report should include a 
detailed account of all pathology found 
to be present, and should set forth any 
and all appropriate diagnoses.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor deemed 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found by the examiner 
to be sufficient to produce PTSD.  If the 
examiner concludes that a diagnosis of 
PTSD is linked to any other 
stressor/factor related to service, the 
examiner should so state.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  With regard to any non-PTSD 
psychiatric diagnosis assigned, the 
examiner should offer an opinion as to 
the etiology and date of onset of such 
disorder, to include an opinion as to 
whether it is at least as likely as not 
that any such disorder was first 
manifested in service, has been chronic 
and continuous since service, or is 
etiologically related to the veteran's 
service or any incident thereof, or if 
preexisting service, was aggravated 
thereby.  


10.  The veteran should be afforded VA 
examination to determine whether he has 
an undiagnosed illness or an illness, 
such as chronic fatigue syndrome, or 
fibromyalgia, of unknown etiology.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  

Any further indicated special studies 
must be conducted.  It is requested that 
the examiner describe the symptoms that 
the veteran believes suggest that he has 
an undiagnosed illness or illness of 
undiagnosed/unknown etiology.  The 
examiner should state whether it is at 
least as likely as not that the veteran 
has an undiagnosed illness or illness of 
unknown etiology.  If not, the examiner 
should state what disorder the symptoms 
discussed by the veteran are attributable 
to.   

11.  The veteran should be afforded VA 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist including on a fee or contract 
basis if necessary to determine the 
current severity of lumbosacral strain.  
The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), the previous 
and amended criteria for rating spinal 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

The examiner should describe the current 
severity of lumbosacral strain or 
residuals thereof, to include limitation 
of motion, objective manifestations of 
pain on motion or use, weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and the like.  

If the veteran describes flare-ups of 
pain, the examiner must offer an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up that fact must be so stated.  A 
complete rationale for all opinions 
expressed must be provided.

13.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
VBA AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

14.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection and for an increased 
evaluation for lumbosacral strain.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims of entitlement to 
service connection and increased evaluation, and may result 
in a denial(s).  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



